                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                               No. 5:20-cv-00377-D

 WILLIAM WILLIAMSON,        )
                            )
              Plaintiff,    )
                            )
        v.                  )
                            )
BRIDGESTONE AMERICAS, INC., )
et al.,                     )
                            )
              Defendants.   )
__________)
                                             ORDER

       THIS MATIER is before the Court upon motion by Plaintiff, William Williamson, and

Defendant, Parker Hannifin Corporation, to dismiss without prejudice, all claims against Parke~

Hannifin Corporation in this matter.

       It appearing that grounds exist to permit Plaintiff to voluntarily dismiss this action against

Parker Hannifin Corporation, without prejudice, and that the motion should be granted for good

causes shown;

       It is therefore ORDERED, ADJUDGED, and DECREED that the motion is GRANTED.

and the action of Plaintiff, William Williamson, against Defendant, Parker Hannifin Corporation,

is DISMISSED without prejudice, with each party to bear its own costs.

       SO ORDERED. This the _.!Oday ofJuly, 2021.


                                                     ~sh~v~III
                                                     United States District Judge




        Case 5:20-cv-00377-D Document 105 Filed 07/30/21 Page 1 of 1
